DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 6/02/2021 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-2 are rejected under 35 U.S.C. 102(a)(1) & 35 U.S.C. 102(a)(2) as being anticipated by Fang (US 2019/0139913), hereinafter Fang.

 	Regarding claim 1 Fang discloses an antenna device comprising: a first molded substrate (Fig. 5B, at 390) having first and second surfaces opposite to each other; a second molded substrate  (Fig. 5B, at 28) having third and fourth surfaces opposite to each other; a first electrode (Fig. 5B, at 391) formed on the first surface of the first molded substrate; a feed electrode (Fig. 5B, at 280)  formed on the second surface of the first molded substrate so as to overlap the first electrode in a plan view; and a first ground electrode (Fig. 5B, at top part of 28; see also Fig. 2E at 282) formed on the third surface of the second molded substrate, wherein the first and second molded substrates overlap each other such that the second surface of the first molded substrate and the fourth surface of the second molded substrate face each other (Fig. 5A, at top surface of 390 facing bottom surface of 28).


    PNG
    media_image1.png
    351
    952
    media_image1.png
    Greyscale


Regarding claim 2 Fang further discloses the antenna device as claimed in claim 1, further comprising a through conductor (Fig. 5B, at via connecting 280 to top of 28) formed to penetrate the second molded substrate, wherein the first and second molded substrates overlap each other such that the through conductor and the feed electrode are connected to each other (Fig. 5B, at 280 and the via connected to 280).


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Fang, in view of Dang (US 2015/0340765), hereinafter Dang.

	Regarding claim 12 Fang may not explicitly disclose the antenna device as claimed in claim 1, wherein the first and second molded substrates comprise a glass material (paragraphs 0027 and 0050 “glass”).
	Dang discloses wherein the first and second molded substrates comprise a glass material (paragraphs 0038 “glass”).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the antenna disclosed by Fang in accordance with the teaching of Dang regarding stacked glass substrates used with antennas in order to allow for integrally packaging antennas with semiconductor RFIC chips to form compact integrated radio/wireless communications systems that operate in the millimeter-wave and terahertz frequency ranges (Dang, paragraph 0005).

Allowable Subject Matter
Claims 3-11 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

The following is a statement of reasons for the indication of allowable subject matter:  

Regarding dependent claim 3, patentability exists, at least in part, with the claimed features of further comprising a bump electrode provided at an end portion of the through conductor exposed to the fourth surface of the second molded substrate, wherein the through conductor and the feed electrode are connected to each other through the bump electrode, and wherein a gap defined by a height dimension of the bump electrode is formed between the feed electrode and the fourth surface of the second molded substrate. 
 	Dang and Fang are all cited as teaching some elements of the claimed invention including an antenna, a first molded substrate, a second molded substrate, a first electrode, a feed electrode, and a ground electrode.
 	However, the prior art, when taken alone, or, in combination, cannot be construed as reasonably teaching or suggesting all of the elements of the claimed invention as arranged, disposed, or provided in the manner as claimed by the Applicant.

 	Regarding dependent claim 7, patentability exists, at least in part, with the claimed features of a dielectric layer formed on the third surface of the second molded substrate; and an extraction conductor formed inside of the dielectric layer or on a fifth surface of the dielectric layer opposite to a sixth surface of the dielectric layer facing the third surface of the second molded substrate, wherein the first ground electrode has a slot overlapping the extraction conductor, and wherein the extraction conductor is electromagnetically coupled to the feed electrode through the slot.
 	Dang and Fang are all cited as teaching some elements of the claimed invention including an antenna, a first molded substrate, a second molded substrate, a first electrode, a feed electrode, and a ground electrode.
 	However, the prior art, when taken alone, or, in combination, cannot be construed as reasonably teaching or suggesting all of the elements of the claimed invention as arranged, disposed, or provided in the manner as claimed by the Applicant.

 	Regarding independent claim 10, patentability exists, at least in part, with the claimed features of a dielectric layer formed on the third surface of the second molded substrate; a second ground electrode provided on a fifth surface of the dielectric layer opposite to a sixth surface of the dielectric layer facing the third surface of the second molded substrate; and third and fourth ground electrodes formed respectively on first and second side surfaces of the dielectric layer opposite to each other and extending so as to connect between the fifth and sixth surfaces of the dielectric layer, wherein the first ground electrode has a slot.
 	Dang and Fang are all cited as teaching some elements of the claimed invention including an antenna, a first molded substrate, a second molded substrate, a first electrode, a feed electrode, and a ground electrode.
 	However, the prior art, when taken alone, or, in combination, cannot be construed as reasonably teaching or suggesting all of the elements of the claimed invention as arranged, disposed, or provided in the manner as claimed by the Applicant.

 	Regarding independent claim 11, patentability exists, at least in part, with the claimed features of a plurality of first through conductors formed so as to be connected to the first electrode and to penetrate the first molded substrate; and a plurality of second through conductors formed so as to be connected to the first ground electrode and to penetrate the second molded substrate, wherein the first electrode has a slot overlapping the feed electrode in a plan view, wherein the plurality of first through conductors are arranged along peripheral edges of the first electrode, and wherein the first and second molded substrates overlap each other such that the plurality of first through conductors and the plurality of second through conductors are connected.
 	Dang and Fang are all cited as teaching some elements of the claimed invention including an antenna, a first molded substrate, a second molded substrate, a first electrode, a feed electrode, and a ground electrode.
 	However, the prior art, when taken alone, or, in combination, cannot be construed as reasonably teaching or suggesting all of the elements of the claimed invention as arranged, disposed, or provided in the manner as claimed by the Applicant.

Conclusion
 	The Examiner has pointed out particular references contained in the prior art of record within the body of this action for the convenience of the Applicant.  Although the specified citations are representative of the teachings in the art and are applied to the specific limitations within the individual claim, other passages and figures may apply. 
	Applicant, in preparing the response, should consider fully the entire reference aspotentially teaching all or part of the claimed invention, as well as the context of thepassage as taught by the prior art or disclosed by the Examiner. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID E LOTTER whose telephone number is (571)270-7422. The examiner can normally be reached M-F 10am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dameon Levi can be reached on 571-272-2105. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

DAVID E. LOTTER
Primary Examiner
Art Unit 2845



/DAVID E LOTTER/Primary Examiner, Art Unit 2845